NOT DESIGNATED FOR PUBLICATION

                                           No. 123,987

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                      SAINT JOHN TYLER,
                                          Appellant.


                                 MEMORANDUM OPINION

       Appeal from Sedgwick District Court; KEVIN J. O'CONNOR, judge. Opinion filed February 18,
2022. Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g) and
(h).


Before BRUNS, P.J., MALONE, J., and RICHARD B. WALKER, S.J.


       PER CURIAM: Saint John Tyler appeals from the district court's denial of his pro se
motion to correct illegal sentence. Tyler's counsel moved for summary disposition in lieu
of briefs pursuant to Supreme Court Rule 7.041A (2022 Kan. S. Ct. R. at 48) and the
State did not object. As a result, we granted Tyler's motion for summary disposition. On
appeal, Tyler contends that his prior federal convictions were void and should not have
been considered by the district court when imposing his sentence. However, as the parties
acknowledge—and the district court found—this issue was previously decided by this
court in State v. Tyler, No. 118,625, 2018 WL 5728337 (Kan. App. 2018) (unpublished
opinion). Thus, we conclude that the district court appropriately denied Tyler's motion to
correct illegal sentence and we affirm.

                                                 1
                                            FACTS

       In February 1989, a jury found Tyler guilty of second-degree murder, aggravated
assault of a law enforcement officer, sale of cocaine, possession of cocaine with intent to
sell, possession of heroin with intent to sell, and perjury. Prior to trial, Tyler also pled
guilty to conspiracy to sell drugs. Because Tyler had two prior federal felony convictions
for white slavery from other states, the district court invoked the Habitual Criminal Act
(HCA), ordering the maximum sentences for each count and ordering the sentences to run
consecutive. As a result, Tyler received an aggregate controlling sentence of 111 to 330
years in prison. His conviction and sentence were subsequently affirmed by the Kansas
Supreme Court. State v. Tyler, 251 Kan. 616, 840 P.2d 413 (1992).


       Since the mandate was issued in his direct appeal, Tyler has filed numerous
motions and he has filed at least four separate appeals with this court. See Tyler v. State,
No. 99,031, 2008 WL 4710682 (Kan. App. 2008) (unpublished opinion); State v. Tyler,
No. 103,257, 2011 WL 2555418 (Kan. App. 2011) (unpublished opinion); State v. Tyler,
No. 114,301, 2016 WL 4735123 (Kan. App. 2016) (unpublished opinion); Tyler, 2018
WL 5728337. In his most recent appeal, this court affirmed the district court's summary
dismissal of Tyler's previous motion to correct illegal sentence. In doing so, this court
expressly held that the district court did not err when it tripled Tyler's sentence based
upon his prior federal felony convictions. 2018 WL 5728337, at *3.


       On June 1, 2020, Tyler filed another motion to correct illegal sentence, which is
the subject of this appeal. Once again, Tyler argues that the district court erred in
considering his prior federal convictions when imposing his sentence. On June 15, 2020,
the district court entered a written order summarily dismissing Tyler's motion to correct
illegal sentence. In the order, the district court found that "[i]n State v. St. John Tyler, No.
118,625 (November 2, 2018) the Court of Appeals held that the Habitual Criminal Act



                                               2
allowed for the district court to triple defendant's sentence based upon his prior
convictions."


       Thereafter, Tyler filed a timely notice of appeal.


                                         ANALYSIS

       In his motion for summary disposition, Tyler contends once again that the district
court erred when it tripled his sentence under the Kansas Habitual Criminal Act, K.S.A.
1987 Supp. 21-4504, which was in effect at the time of his sentencing. In particular, he
argues that his federal convictions are void due to their age, and—as a result—the district
court did not have jurisdiction to triple his sentence. Notwithstanding, Tyler candidly
acknowledges in his motion for summary disposition that "the Court of Appeals held that
the Habitual Criminal Act allowed the district court to triple [his] sentence based upon his
prior out-of-state convictions, and that the sentence imposed is not illegal pursuant to
K.S.A. 22-3504." In its response to the motion for summary disposition, the State
contends that in light of the prior ruling by this court, Tyler's argument is barred by res
judicata.


       Whether a sentence is illegal within the meaning of K.S.A. 22-3504 is a question
of law over which the appellate court has unlimited review. State v. Lee, 304 Kan. 416,
417, 372 P.3d 415 (2016). Likewise, when a district court summarily denies a motion to
correct illegal sentence, this court applies a de novo standard of review. This is because
the reviewing court has the same access to the motion, records, and files as the district
court. State v. Gray, 303 Kan. 1011, 1013-14, 368 P.3d 1113 (2016).


       In Tyler's direct appeal, the Kansas Supreme Court specifically rejected Tyler's
argument that his prior federal convictions were too remote in time to be used to enhance
his sentence. See 251 Kan. at 646. Likewise, in Tyler's second, third, and fourth appeals,

                                              3
separate panels of this court upheld the district court's application of the Habitual
Criminal Act to enhance his sentence. See Tyler, 2008 WL 4710682, at *3-4 (rejecting
Tyler's argument that his prior convictions were not felonies and noting that the State
authenticated the prior convictions with certified copies of court records); Tyler, 2011
WL 2555418, at *3-5 (upholding the sentencing court's decisions to triple, rather than
double, Tyler's sentences and to run the sentences consecutive); Tyler, 2016 WL
4735123, at *1-2 (upholding the sentencing court's sentencing under the Habitual
Criminal Act and rejecting Tyler's argument that he should be resentenced under the
subsequently enacted Kansas Sentencing Guidelines Act).


        Finally, the most recent panel to review a challenge to Tyler's enhanced sentencing
held:


                "Tyler argues his sentence is illegal because K.S.A. 1987 Supp. 21-4504 did not
        give the district court authority to use his out-of-state convictions to triple his sentence.
        However, the plain language of K.S.A. 1987 Supp. 21-4504(b) does not prohibit the
        district court from considering out-of-state convictions. Instead, it requires the district
        court to triple a defendant's sentence '[i]f a defendant is convicted of a felony a third or
        subsequent time.' K.S.A. 1987 Supp. 21-4504(b). Tyler would have the Kansas Court of
        Appeals interpret 'a felony' as 'only felonies committed in Kansas,' but this court cannot
        read into the statute something not readily found in K.S.A. 1987 Supp. 21-4504(b). See
        Barlow, 303 Kan. at 813.


                "The Kansas Supreme Court has already ruled the Kansas Habitual Criminal Act
        'may be applied once the trial court finds from competent evidence the fact of former
        convictions for felony committed in or out of this state.' State v. Crispin, 234 Kan. 104,
        111, 671 P.2d 502 (1983). Relying on Crispin, another panel of this court reached the
        same conclusion in Crichton, holding a prior foreign felony need not be a felony under
        Kansas law but must be a felony under the laws of the foreign jurisdiction. 13 Kan. App.
        2d at 216. Crispin is still the law and the Kansas Court of Appeals must follow the
        precedent in Crispin. See State v. Meyer, 51 Kan. App. 2d 1066, 1072, 360 P.3d 467
        (2015) (noting Kansas Supreme Court decisions bind the Kansas Court of Appeals).

                                                       4
               ....


               ". . . Tyler committed his offenses from 1985 to 1988, well before the effective
       dates of K.S.A. 1989 Supp. 21-4504 and K.S.A. 1990 Supp. 21-4504. Given the timing of
       Tyler's 1985 to 1988 Kansas crimes, K.S.A. 1987 Supp. 21-4504(b) applies to Tyler's
       sentencing because that version of the statute was in effect when he committed his
       offenses. See Denney, 278 Kan. at 646. The district court correctly applied K.S.A. 1987
       Supp. 21-4504(b) as the statute allowed the court to triple Tyler's sentence based on his
       prior out-of-state felony convictions. See Crispin, 234 Kan. at 111. Tyler's sentence is not
       illegal and the district court correctly dismissed his motion." Tyler, 2018 WL 5728337, at
       *2-3.


       Having reviewed Tyler's numerous prior appeals related to his sentencing, it is
clear that his current motion is yet another attempt to relitigate issues already decided
against him. Where an appeal is taken from a conviction or sentence imposed, the
judgment of the appellate court is res judicata as to all issues actually raised. Further,
issues that could have been raised are deemed waived. State v. Salary, 309 Kan. 479, 482,
437 P.3d 953 (2019) (citing State v. Kingsley, 299 Kan. 896, 901, 326 P.3d 1083 [2014]).
See also State v. Martin, 294 Kan. 638, 640-41, 279 P.3d 704 (2012) (issues raised and
decided in prior K.S.A. 60-1507 motions or motions to correct an illegal sentence are res
judicata and cannot be raised in subsequent motions). Accordingly, because the Kansas
Supreme Court and numerous panels of this court have already considered and rejected
Tyler's challenges to his enhanced sentencing under the Habitual Criminal Act, we
conclude that the district court did not err in summarily dismissing Tyler's motion to
correct illegal sentence.


       Affirmed.




                                                    5